ELECTRONIC RECORD
                                                                         It HI'fit
COA #      02-13-00402-CR                        OFFENSE:


           Rolando Bosquez v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    371st District Court



DATE: 09/25/14                    Publish: YES   TC CASE #:      1331026D




                        IN THE COURT OF CRIMINAL APPEALS
                                                                               Mti-flf
STYLE:
          Rolando Bosquez v. The State of
          Texas                                       CCA#:          mi>m
          APPELLANT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _    7£     Itylj-gM                            SIGNED:                           PC:_

JUDGE:            riM IMA^A^—                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD